


110 HR 240 IH: For the relief of Alemseghed Mussie

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 240
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alemseghed Mussie
		  Tesfamical.
	
	
		1.Permanent resident status for
			 Alemseghed Mussie Tesfamical
			(a)In
			 GeneralNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act, Alemseghed Mussie Tesfamical shall be
			 eligible for issuance of an immigrant visa or for adjustment of status to that
			 of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Alemseghed Mussie Tesfamical enters the United States
			 before the filing deadline specified in subsection (c), he shall be considered
			 to have entered and remained lawfully and shall, if otherwise eligible, be
			 eligible for adjustment of status under section 245 of the Immigration and
			 Nationality Act as of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon the granting of an immigrant visa or
			 permanent residence to Alemseghed Mussie Tesfamical, the Secretary of State
			 shall instruct the proper officer to reduce by 1, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the alien’s birth under section 203(a)
			 of the Immigration and Nationality Act or, if applicable, the total number of
			 immigrant visas that are made available to natives of the country of the
			 alien’s birth under section 202(e) of such Act.
			(e)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe
			 natural parents, brothers, and sisters of Alemseghed Mussie Tesfamical shall
			 not, by virtue of such relationship, be accorded any right, privilege, or
			 status under the Immigration and Nationality Act.
			
